The Assistant Yice-Ciiancellor,
remarked that the proofs show Mrs. Watt joined her husband in the conveyance of the lands in question to Dana; upon which Dana had the whole title, discharged from any claim for dower, but subject to the complainant’s mortgage. When he conveyed to A. Watt, he therefore transmitted the whole title to him, subject to the mortgage. All the right which Mrs. Watt has in the premises, is derived from that conveyance, which vested the equity of redemption and nothing more, in her husband. She has therefore, no interest beyond an inchoate right of dower in the equity of redemption.
Decree accordingly.